Citation Nr: 0700376	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-27 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a deviated nasal 
septum.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1948 
to July 1949 with the United States Army.  He served in the 
United States Navy from March 1950 to October 1953; however, 
by a July 1988 administrative decision, the RO determined 
that the bad conduct discharge adjudged by a general court 
martial convened by the Navy was a bar to VA benefits for 
this latter period of service.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim of 
entitlement to service connection for a disability of the 
nose.  The question developed for appellate review (as noted 
in the statement of the case) was entitlement to service 
connection for a deviated nasal septum.


FINDING OF FACT

A deviated nasal septum is not attributable to active 
military service.


CONCLUSION OF LAW

The veteran does not have a deviated nasal septum that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for a disability of the nose, a VCAA notice letter 
was sent in June 2001, prior to the RO's October 2001 
decision.  That letter informed the veteran of the evidence 
necessary to establish service connection.  He was notified 
of his and VA's respective duties for obtaining evidence.  He 
was asked to send information describing additional evidence 
for VA to obtain, or to send the evidence himself.  

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection must be denied.  Consequently, no 
rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA 
examination, and a medical opinion has been obtained relative 
to his claim for service connection.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

II.  The Merits of the Veteran's Claim

The veteran is claiming service connection for a deviated 
nasal septum caused by a nasal fracture.  Generally, an award 
of service connection requires that the evidence demonstrate 
that his disability is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2006).

The veteran contends that during his first period of service 
(with the Army, from September 1948 to July 1949), there was 
an occasion when he was assigned to detain a prisoner who had 
threatened to kill a captain.  The veteran claims that while 
he was escorting the prisoner, the prisoner tried to escape 
and managed to wrestle the veteran's weapon away and hit the 
veteran on the nose with it.  The veteran claims that the 
impact fractured his nose and that since then he has had 
trouble breathing.

Although the RO obtained some of the veteran's Army medical 
records for his period of active military service from 
September 1946 to July 1949, it appears that his Army 
personnel and medical records were partially destroyed in a 
fire at the National Personnel Records Center in St. Louis 
during July 1973.  Review of the Army SMRs that were obtained 
revealed no treatment of a nose disorder.  In a July 2001 
statement, the veteran also said he thought the problem with 
his nose never was put in his SMRs.  

An entrance physical examination conducted in March 1950 
showed that his nose was evaluated as normal.

A general VA examination in February 1988 showed that on 
physical examination, the veteran's nasal septum was 
straight, with turbinates slightly crusted, with a normal 
pharynx except for post-nasal drip.

Another VA examination was conducted in July 2003.  At the 
examination, the veteran reported the claimed history of his 
disability.  Upon examination, the examiner diagnosed the 
veteran with a deviated septum due to the veteran's reported 
history, and remarked that it was more likely than not 
related to the nasal fracture he reportedly suffered during 
active military duty.  Because it appeared that the examiner 
had not reviewed the claims file, in an April 2005 remand, 
the Board asked that the file be sent back to the examiner 
for further review and clarification of her diagnosis and 
opinion.  In a May 2005 report, after review of the claims 
file, the examiner diagnosed the veteran with deviated nasal 
septum resulting in partial occlusion to the right nares.  
She opined that it was less likely than not related to the 
veteran's active military duty because there was no clinical 
evidence in the claims folder to support such a connection.  

Based on the foregoing, the Board finds that the veteran does 
not have a deviated nasal septum that is the result of his 
active military service in the Army, as he did not have a 
deviated septum in March 1950 when he was examined for entry 
into the Navy, or even years later when he was examined by VA 
in February 1988.  The most recent opinion by the VA examiner 
is consistent with this evidence and is therefore given 
greater evidentiary weight than the 2003 opinion.  The 
preponderance of the evidence is against the veteran's claim.  


ORDER

Service connection for a deviated nasal septum is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


